Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
Claim Amendments
Claims filed 06/30/2022 have been amended. 
Claim 71 has been amended. 
Claims 1-70 and 87-96 are cancelled. 
Claims 71-86 are being considered on the merits. 
The continued examination considers the IDS filed 06/15/2022.
Claims 71-86 remain allowed over the IDS filed 06/15/2022.,   
Examiner’s Statement of Reasons for Allowance
	The closest prior art Lennartsson et al. (US 2016/0312247) discloses using thin stillage remaining after distillation of ethanol produced from grains for producing fungal biomass. Neurospora intermedia is used to produce the fungal biomass. The fungal biomass produced is used as animal feed. Lennartsson et al. does not disclose any method for producing a meat analogue as presently claimed. Nor does Lennartsson et al. disclose the use of the synthetic culture medium presently claimed.
	The presently claimed method of producing a meat analogue uses a filamentous fungal biomass wherein Neurospora intermedia is cultured in a synthetic medium bestowing a morphological character to the fungal biomass that can be shredded after harvesting the biomass and dried. The dried filamentous particles are sized to specific dimensions to produce the meat analogue food product. Hydration of the sized dried filamentous particles to specific moisture content produces the final meat analogue product. 
	Claims 71-86 are novel and unobvious. Claims 71-86 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791